UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-1772



MEHERET GETAHUN,

                                                          Petitioner,

          versus


U.S. IMMIGRATION   &   NATURALIZATION   SERVICE;
JOHN ASHCROFT,

                                                         Respondents.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A74-290-637)


Submitted:   January 23, 2003            Decided:   February 14, 2003


Before WIDENER, LUTTIG, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Lynda V. Rice, CAROLYN C. EAGLIN & ASSOCIATES, Alexandria,
Virginia; Arthur D. Wright, III, THE WRIGHT LAW NETWORK,
Washington, D.C., for Petitioner.       Robert D. McCallum, Jr.,
Assistant Attorney General, Emily Anne Radford, Assistant Director,
Michele Y. F. Sarko, Office of Immigration Litigation, Civil
Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Meheret Getahun, a native and citizen of Ethiopia, petitions

for review of a final order of the Board of Immigration Appeals

(Board) denying her motion to reopen deportation proceedings based

on a claim for protection under the United Nations Convention

Against Torture and Other Cruel, Inhuman, or Degrading Treatment or

Punishment. Getahun contends that the Board improperly applied the

asylum standard in assessing this claim and failed to give proper

weight to relevant country conditions in finding that she failed to

establish a prima facie case that it is more likely than not she

would suffer torture if she returned to Ethiopia. We have reviewed

the administrative record and the Board’s decision.    We conclude

that the Board applied the correct standard in evaluating Getahun’s

claim, and did not abuse its discretion in denying the motion to

reopen.   See Stewart v. INS, 181 F.3d 587, 595 (4th Cir. 1999); 8

C.F.R. § 208.16(c)(2) (2002).

     Accordingly, we deny the petition for review.     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                   PETITION DENIED




                                 2